DETAILED ACTION
This Office Action is in response to application 17/070,086 filed on October 14, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102019130395.8, filed on 11/11/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “ a storage  element that is operable…”. It is unclear when it is “operable” and “not operable”.  Appropriate correction is required. 
Claim 10 is objected to because of the following informalities: Claim 10 recites “the order of …”. There is a lack of antecedent basis.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Claim 11 recites “fF”. fF should be spelled out at first instance in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Elenes et al. (Elenes) U.S. Pub. Number 2018/0349600 in view of Melton et al. (Melton) U.S. Pub. Number 2019/0004812. 
Regarding claim 1; Elenes discloses a storage element that is operable based on a system clock signal, comprising: 
a clock gating circuitry configured to generate a gated clock signal based on: 
at least one [[Boolean]] signal (para. [0017] a clock input for receiving the clock signal and an output that provides a fault signal in response to a difference in the respective logic state of the plurality of state circuits), and 
(para. [0017] Each of plurality of state circuits has a respective output that provide a respective logic state. The respective logic state toggles in response to a clock signal when the tamper sensor operates properly. The respective logic state fails to toggle in response to a respective fault injection. … . The tamper response circuit also connects to a clock input for receiving the clock signal and an output that provides a fault signal in response to a difference in the respective logic state of the plurality of state circuits; para. [0033] compare circuit 730 detects a difference in logic state at the output of clocked D flip-flops 710 and 720 that would be encountered after the application of a fault injection such as an EMP pulse of a sufficient magnitude… If a fault injection is encountered at tamper sensor 700 due the application of an EMP, a voltage glitch above or below a predetermined limit causes a low hold time violation).
Elenes does not disclose, which Melton discloses Boolean signal (Melton: para. [0023] circuit 100 has a clocked flip-flop (FF) 130 that stores a Boolean value “Data” provided by combinatorial logic 110, such as data to be input to the FF 130 during use of the processor to perform data processing and/or mathematical calculations. The FF 130 has an input data D for receiving values of Data, an output data Q, and a clock input Clock).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Elenes to provide Boolean signal, as taught by Melton. The motivation would be to provide viewing captured data. Boolean Signals provide viewing of the logic level of a single channel at any given point in time.

Regarding claim 2; the combination of Elenes and Melton discloses the storage element according to claim 1, wherein the gated clock signal comprises a true gated clock signal and an inverse (Melton: para. [0065] two Boolean multiplexers 320T, 320F of the multiplexer 320…which outputs an input to AND gates 322T and 322F. For input a of the Boolean inverter 328, the output is the opposite or inverse of a. That is, if a=1, then the output is =0; and if a=0, then the output is 1. For inputs a and b of the Boolean; para. [0066] each have two Boolean AND gates and a Boolean OR gate to receive outputs of the AND gates. The multiplexer 320 has a Boolean inverter 328 tied to the single rail “shift_en” input so that both “shift_en” and the inverse of “shift_en” can be sent to the AND gates). The reason to combine Elenes and Melton is the same as claim 1, above.

Regarding claim 3; the combination of Elenes and Melton discloses the storage element according to claim 1.
Melton further discloses wherein the clock gating circuitry or the storage element comprises a tri-state circuitry (Melton: para. [0006] Delay insensitive asynchronous logic (DIAL) is a delay-insensitive logic paradigm in which each logical value has three defined states: “1”, “0”, and “null”, where the null state indicates that a valid value is not yet available. In contrast, Boolean logic has two defined states: “1” and “0”. A DIAL processor is typically operated in a cyclical manner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Elenes to provide a tri-state circuitry, as taught by Melton. The motivation would be to provide that illegal value input causes no change in the output (i.e. represents a hold of a previous state value output that results from a null value input. The null value input causes no change in the output).

Regarding claim 4; the combination of Elenes and Melton discloses the storage element according to claim 3, wherein the tri-state circuitry comprises a C2MOS or transmission gate circuitry (Melton: para. [0037] Combinatorial logic 210 outputs DIAL values “data” on two rails, … The DIAL values of “data”, (t_data, f_data) may have three possible values: (0,0)=null, (1,0)=one, and (0,1)=zero). The reason to combine Elenes and Melton is the same as claim 3, above.

Regarding claim 5; the combination of Elenes and Melton discloses the storage element according to claim 1, wherein the at least one Boolean signal is provided by a Boolean circuitry, which is based on at least two input signals and provides an output signal as a function of the at least two input signals (Melton: para. [0034] circuit 200 has a self-timed (e.g., non-clocked) latch 230, a self-timed combinatorial logic 210, and a self-timed delay insensitive asynchronous logic (DIAL) multiplexer 220 inserted between the latch 230 and the logic 210). The reason to combine Elenes and Melton is the same as claim 1, above.

Regarding claim 6; the combination of Elenes and Melton discloses the storage element according to claim 5, wherein the Boolean circuitry is realized for each combination of binary values associated with the at least two input signals (Melton: para. [0036] multiplexer 220 may be thought of as a dual-rail DIAL multiplexer 220 because it uses threshold logic gates or elements (e.g., TH gates as shown) to perform its multiplexing function of selecting for signals “data” or “scan_in”…a dual-rail selector input because dual-rail DIAL values “shift_en” control the selection of outputting dual-rail DIAL logic signals “data” or “scan_in”). The reason to combine Elenes and Melton is the same as claim 1, above.

Regarding claim 7; the combination of Elenes and Melton discloses the storage element according to claim 1, further comprising a flip-flop, a storage device that is controllable by complementary, gated clock signals, a memory device, a register, or a latch (Melton: para. [0023] circuit 100 has a clocked flip-flop (FF) 130 that stores a Boolean value “Data” provided by combinatorial logic 110, such as data to be input to the FF 130 during use of the processor to perform data processing and/or mathematical calculations; para. [0028] a Boolean shift enable input (“Shift_en”), to output either “Data” or “Scan_in”. The “Shift_en” value or signal may be received from a tester device that is external to the processor or chip having the circuit 105). The reason to combine Elenes and Melton is the same as claim 3, above.

Regarding claim 8; the combination of Elenes and Melton discloses the storage element according to claim 1, further comprising a buffer stage configured to provide: a first clock signal that is in-phase with the system clock signal, and a second clock signal that is inverted with respect to the phase of the system clock signal (Melton: para. [0066] the multiplexers 320T and 320F each have two Boolean AND gates and a Boolean OR gate to receive outputs of the AND gates. The multiplexer 320 has a Boolean inverter 328 tied to the single rail “shift_en” input so that both “shift_en” and the inverse of “shift_en” can be sent to the AND gates. In this case, the first Boolean AND gate 322T receives the “t_data” and the inverse of “shift_en”; second Boolean AND gate 324T receives the “t_scan_in” and the shift_en”; third Boolean AND gate 322F receives the “f_data” and the inverse of “shift_en”). The reason to combine Elenes and Melton is the same as claim 3, above.

Regarding claim 9; the combination of Elenes and Melton discloses the storage element according to claim 8, wherein the buffer stage is configured to supply the first clock signal and the second clock signal to the clock gating circuitry as the preprocessed system clock signal (Melton: para. [0036] the dual-rail DIAL multiplexer 220 made up of two TH33W2 threshold gates and two THXOR threshold gates for selecting between using and testing latch 230 in FIG. 2A. As noted, multiplexer 220 is also controlled dual-rail selector input logic signals or values (t_shift_en, f_shift_en)). The reason to combine Elenes and Melton is the same as claim 3, above.
Regarding claim 14; claim 14 is direct to a hardware-based cryptography accelerator which has similar scope as claim 1. Therefore, claim 14 remains un-patentable for the same reason.

Regarding claim 15; claim 15 is direct to a method which has similar scope as claim 1. Therefore, claim 15 remains un-patentable for the same reason.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Elenes et al. (Elenes) U.S. Pub. Number 2018/0349600 in view of Melton et al. (Melton) U.S. Pub. Number 2019/0004812 and further in view of Dorren et al. (Dorren) U.S. Pub. Number 2015/0104198. 
Regarding claim 10; the combination of Elenes and Melton discloses the storage element according to claim 1.
The combination does not disclose, which Dorren discloses wherein the small capacitance is in the order of a few femto Farad (Dorren: para. [0019] a fully digital receiver requires CMOS transistors with a gate capacitance on the order of 1 femto-Farad. However, CMOS technology development has progressed such that gate capacitances for 65 nm CMOS are on the order of a few femto-Farads, as required for fully digital receiver).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Elenes, in view of Melton to provide the small capacitance is in the order of a few femto Farad, as taught by Dorren. The motivation would be to provide a large improvement with respect to power dissipation. Secondly, a fully digital receiver has no feedback capacitor and resistor.

Regarding claim 11; the combination of Elenes and Melton discloses the storage element according to claim 1.
(Dorren: para. [0023] capacitance can be reduced further to below 10 femto-Farads).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Elenes, in view of Melton to provide the small capacitance is below 10 fF, as taught by Dorren. The motivation would be to provide improvement on current receiver sensitivity exists.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Elenes et al. (Elenes) U.S. Pub. Number 2018/0349600 in view of Melton et al. (Melton) U.S. Pub. Number 2019/0004812 and further in view of Satpathy et al. (Satpathy) U.S. Pub. Number 2019/0004770. 
Regarding claim 12; the combination of Elenes and Melton discloses the storage element according to claim 1.
The combination above does not disclose, which Satpathy discloses wherein the storage element is part of or used in association with a hardware-based cryptography accelerator or a secured processing system (Satpathy: para. [0026] Cryptography accelerators 130 may be used to accelerate cryptography operations, such as elliptic curve cryptography (ECC) operations. In some embodiments, for example, a cryptography accelerator 130 may include a multiplier circuit 132 to accelerate the point multiplication operations associated with elliptic curve cryptography (ECC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Elenes, in view of Melton to provide a hardware-based cryptography accelerator, as taught by Satpathy. The motivation would be to provide accelerating cryptography operations and the same level of security as other forms of cryptography (e.g., RSA encryption) using significantly smaller key sizes, thus reducing the storage and transmission requirements for the keys.
Regarding claim 13; the combination of Elenes, Melton and Satpathy discloses the storage element according to claim 12, wherein the hardware-based cryptography accelerator or the secured processing system provides a cryptographic scheme selected from the group consisting of: a block cipher, a symmetric cryptographic algorithm, an asymmetric cryptograph algorithm, Elliptic Curve Cryptography, and a Post-quantum cryptography (Satpathy: para. [0037] accelerate the point multiplication operations associated with elliptic curve cryptography). The reason to combine Elenes and Melton is the same as claim 12, above.

Examiner’s remarks 
The Examiner encourage to contact the examiner to discuss any further question before responding to this Office Action to expedite prosecution.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2017/0160112 to Guilley- Guilley teaches hold time violations, the security property would imply that an alarm is raised when the propagation delay in the digital sensor data path is smaller than a given threshold defined with respect to the protection target's shortest data path propagation delay. As a result, if a hold time violation arises in the protection target data path, it may also arise in the digital sensor which generates an alarm. Similarly, the safety property for hold time violations would imply that no alarm should be raised when the propagation delay in the protection target is above a specified threshold corresponding to normal operating conditions.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708. The examiner can normally be reached M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.